UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                           No. 96-1136



KATHLEEN E. KRAFT,

                                             Plaintiff - Appellant,

         versus

SHIRLEY S. CHATER, COMMISSIONER OF SOCIAL
SECURITY,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. G. Ross Anderson, Jr., District
Judge. (CA-94-2926-6-3AK)


Submitted:   January 7, 1997             Decided:   January 24, 1997


Before WIDENER and ERVIN, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Kathleen Kraft, Appellant Pro Se. John Jarrett, DEPARTMENT OF
HEALTH AND HUMAN SERVICES, Atlanta, Georgia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Kathleen Kraft appeals from the district court's order denying

her request for waiver of her obligation to repay an overpayment of

Social Security benefits. We have reviewed the record and the dis-

trict court's opinion accepting the recommendation of the magis-

trate judge and find no reversible error. Accordingly, we affirm on
the reasoning of the district court. Kraft v. Chater, No. CA-94-
2926-6-3AK (D.S.C. Dec. 28, 1995). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-
sional process.




                                                          AFFIRMED




                                2